Citation Nr: 1509915	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of service connection for left ear hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent and credible evidence indicates the Veteran experienced tinnitus in service and since that time.

2.  A hearing loss disability in the right ear was noted on entrance to service, and the most probative evidence indicates the condition did not worsen in service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in January 2012.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and a VA examination report. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as the events in service, his symptomatology and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




Service Connection

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran asserts that he first experienced tinnitus in service as a result of noise exposure from radios and Morse code as a teletype interceptor, and that he has continued to experience it on a weekly basis since that time.

In a March 2012 report, a VA examiner indicated that the Veteran denied tinnitus and therefore declined to diagnose the condition or offer an etiological opinion.  However, thereafter, in a July 2013 statement, the Veteran reported that he does, "infact [sic] have a constant ringing in my ears that began on Active Duty."  Similarly, he testified in June 2014 that he had ringing in the ears in service and has been experiencing it generally once a week since then.  

While the March 2012 VA examiner declined to diagnose tinnitus, when a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection. Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter both competent and credible.

The Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  Accordingly, after resolving      all doubt in his favor, the Board finds that the Veteran's tinnitus was incurred in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



Right Ear Hearing Loss

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The appellant seeks entitlement to service connection for hearing loss which he alleges is due to noise exposure in service.  As an initial matter, the Board notes that the Veteran is shown by current medical evidence to have a hearing loss disability in the right ear.  Thus, the first criterion for establishing service connection, a current disability, has been met.  The question now becomes whether the disability is related to service.  However, the record reflects the Veteran entered service with hearing loss in his right ear. 

Specifically, review of the Veteran's service treatment records indicates that the Veteran had a hearing loss disability in his right ear upon entrance into service.  Specifically, his July 1969 entrance examination revealed a puretone threshold of 50 decibels at 4000 Hertz in the right ear.  Accordingly, hearing loss meeting the criteria under 38 C.F.R. § 3.385 was noted on his entrance examination, and         the presumption of soundness is rebutted.  On his October 1972 separation examination, his puretone threshold at 4000 Hertz in the left ear was 45 decibels. 

The Veteran underwent a VA examination in March 2012.  The VA examiner, after review of the claims file and examination of the Veteran, opined that the Veteran entered service with hearing loss in the right ear at 4000 Hertz, and that such hearing loss was not aggravated beyond normal progression in military service as there was no change in hearing in the right ear from entrance to discharge.

In this case, the Veteran had right ear hearing loss noted at entrance, the decibel loss was actually better at discharge than at entrance, and the VA examiner concluded that the Veteran's hearing loss in the right ear was not aggravated beyond normal progression in service.  That opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale consistent with the evidence of record.  Such opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no medical opinion to the contrary.

To the extent the Veteran believes that his current right ear hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the etiology of his right ear hearing loss is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion. 

As the preponderance of the probative evidence indicates the Veteran's right ear hearing loss existed prior to service and was not aggravated thereby, the claim for service connection must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.



REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for left ear hearing loss.

In March 2012, a VA examiner opined that the Veteran had a preexisting hearing loss that did not worsen during service based on a comparison of audiometric findings during examination for purposes of entrance into service in July 1969    and separation in October 1972.  However, the Board notes that the July 1969 examination only shows hearing loss in the right ear at 4000 Hertz; it does not show a left ear hearing loss at any frequency in July 1969.  Thus, remand is necessary for an addendum opinion.  Furthermore, it is unclear whether the examiner considered the lay statements of record, including a November 2012 statement from the Veteran's child that s/he remembers the Veteran having hearing loss as early as    the 1980s.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist to obtain an additional medical opinion on whether the Veteran's left ear hearing loss is related to service.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled. 

Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's left ear hearing loss is at least as likely as not (50 percent or greater probability) related to his active service, to include as a result of noise exposure.  In rendering the opinion, the examiner should explain why the Veteran's current left ear hearing loss is/is not merely a delayed reaction to the in-service noise exposure, and should consider the lay evidence from the Veteran's child that the Veteran had observable hearing loss in the 1980s.  

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and any representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


